Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 11/25/2019 is noted by the Examiner.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1 (Currently Amended). An apparatus for measuring the electromagnetic wave propagation velocities of a subvolume or volume of a material under test (MUT), the apparatus comprising: 
an antenna assembly including a transmitting antenna adapted to transmit energy, and a receiving antenna adapted to receive reflections, refractions, and diffractions of said transmitted energy, said transmitting antenna and said receiving antenna being separated by a separation distance, said antenna assembly being adapted to measure the electromagnetic wave propagation velocity within the MUT over a predefined surface area; and 

wherein said spacer is adapted to slow propagation of waves, so as to prevent interference from signals arriving from edges of the predefined area and/or multiple reflections from one or more sides of the predefined area.
are selected based on a size of the predefined area.
4 (Currently Amended). The apparatus of claim 1, wherein the predefined area comprises a circular area of a cylindrical MUT, and wherein said antenna assembly and said apparatus are adapted to substantially accurately measure at least one of the electromagnetic wave propagation velocity of said cylindrical MUT and the surface dielectric for a distal surface of said cylindrical MUT, which distal surface is distal to said spacer.
5 (Currently Amended). The apparatus of claim 1, wherein the bulk dielectric of the MUT is calculated from the electromagnetic wave propagation velocity using known or approximately known magnetic properties of the MUT.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…said transmitting antenna and said receiving antenna being separated by a separation distance, said antenna assembly being adapted to measure the electromagnetic wave propagation velocity within the MUT over a predefined surface area; and a spacer with known 
7.	Claims 2-20 are also allowed as they further limit allowed claim 1.
8.	The closest prior art references that were found based on an updated search.
Roberts US 10,938,099 - The apparatus has a GPR antenna (1) measuring the surface dielectric of the MUT over the predefined area.
Erb US 2013/0024150 - The processing system has a test chamber (2) containing a material under test. A received signal path (5) contains the radio frequency (RF) energy initially generated by a variable frequency signal source (3) after the RF energy has been altered by passing through the material under test.
Goldfine et al. US 2002/0075006 - A method is disclosed for processing, optimization, calibration, and display of measured dielectrometry signals. 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867